DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/009258 filed 09/01/2020.
Claims 1-17 are current pending and have been fully considered.
This application is a Continuation of 15/650021, now US patent 10,774,280.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10774280. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward compounds with substantially the same formula and composition comprising a hydrocarbon and the compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (U.S. 4473376)
1.) Determining the scope and contents of the prior art.
HANSEN et al. teach a mixture, soluble in organic solvents, of compounds of formula 

    PNG
    media_image1.png
    277
    273
    media_image1.png
    Greyscale

Wherein D may be 

    PNG
    media_image2.png
    186
    281
    media_image2.png
    Greyscale

Wherein R1 and R2 independently are hydrogen or C1-C4 alkyl, methoxy, ethoxy with the proviso that the mixture contain compounds with n = 0, 1, and 2.  
HANSEN et al. teach an example 2 in which D is 

    PNG
    media_image3.png
    121
    266
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    305
    784
    media_image4.png
    Greyscale

2). Ascertaining the differences between the prior art and the claims at issue.
HANSEN et al. differs from the current claims as the produced compound from example 2 teaches a substituent that is CH3-CH-C6H5 which is not an alkyl group.  
3). Resolving the level of ordinary skill in the pertinent art.
However, it appears that it would be obvious to one of ordinary skill in the art  to use a substituent group with same number of C atoms such as an octyl group with a reasonable expectation of success.  HANSEN et al. teach a chemical 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
The application seems to suggest that the dyes currently claimed have unexpected non-mutagenic properties and improved color value.
This is insufficient evidence as the application list a single example and employs "prophetic example 2" and "prophetic example 3" and does not providence sufficient expectation across the entire range that is currently claimed to the properties that applicant is suggesting is unexpected.

Furthermore, applicant is reminded that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claims 2-3 and 6, HANSEN et al. teach an example 2 in which there are 2 methyl groups.
Regarding claims 4-5, and 7, HANSEN et al. teach R1 and R2 may be C1-C4 alkyl.  C2 alkyl would be ethyl.  
Regarding claims 8, 10, and 13, HANSEN et al. teach a substituent group that comprises a C8 group.  As stated above, it appears that it would be obvious to one of ordinary skill in the art to use a substituent group with same number of C atoms such as an octyl group with a reasonable expectation of success.  
Regarding claim 9, HANSEN et al. teach that n may be 0, 1, and 2.  

s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over ORELUP (U.S. 3690809) in view of XEROX (GB 1481525A).
ORELUP teaches liquid azo dye composition and process thereof.
1.) Determining the scope and contents of the prior art.
The azo dyes are taught in lines 41-46 of column 2 to comprise a formula of: A-N+N-X wherein X is isomeric heptyl beta-naphtol or p-nonyl phenol and A is an aromatic residue of the benzene or naphthalene series. The A includes examples such as azobenzenes and ring substituted azobenzenes.
Examples of dyes are taught in lines 15-40 of column 3 to include red dyes with formulas:

    PNG
    media_image5.png
    164
    551
    media_image5.png
    Greyscale

wherein R may be hydrogen, methyl, ethyl, propyl, butyl and methoxy.
ORELUP teach in lines 35-47 of column 7 another example of dyes: (B) Two red dyes of the following formula were prepared:

    PNG
    media_image6.png
    150
    521
    media_image6.png
    Greyscale

wherein R stands for methyl or hydrogen. 
ORELUP explicitly states that the distinction between the two reds is in the number and distribution of the methyl groups in the substituted amino-azobenzene radical.
2). Ascertaining the differences between the prior art and the claims at issue.
ORELUP does not explicitly teach an example in which the benzene rings are substituted with a single methyl group in the ortho-ortho positions.

3). Resolving the level of ordinary skill in the pertinent art.
Although ORELUP does not explicitly state the distribution of the R groups, ORELUP does teach that the R groups may be hydrogen or methyl.  The red dyes 
Furthermore, XEROX teaches red colorants that are known in the art such as CI solvent Red 24 and CI solvent Red 25.  
CI solvent Red 24 is taught to have the formula

    PNG
    media_image7.png
    182
    400
    media_image7.png
    Greyscale

CI solvent Red 25 is taught to have the formula

    PNG
    media_image8.png
    181
    400
    media_image8.png
    Greyscale

CI Solvent Red 25 differs from the current claims with the absence of the R2 group but CI Solvent Red 25 teaches explicitly a single methyl group on the benzene rings in the meta-meta position.


    PNG
    media_image9.png
    478
    1243
    media_image9.png
    Greyscale

as ORELUP explicitly teaches in lines 35-47 of column 7 that the R groups may be hydrogen or methyl and different red dyes may be made by varying the number and distribution of the methyl groups. 
ORELUP teaches a C7H15 group containing 7 carbon atoms and an integer of 1 that would correlate to the R2 group of the present invention. 
Applicant is reminded that a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure.  
"[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue." Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
The application seems to suggest that the dyes currently claimed have unexpected non-mutagenic properties and improved color value.
This is insufficient evidence as the application list a single example and employs "prophetic example 2" and "prophetic example 3" and does not providence sufficient expectation across the entire range that is currently claimed to the properties that applicant is suggesting is unexpected.
The claims are directed toward compounds that are taught to be red dyes which are recognized by ORELUP and XEROX to be red dyes.
Furthermore, applicant is reminded that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its 
Regarding claims 2, 3, and 6, the combination of ORELUP and XEROX would lead one of ordinary skill in the art to substitute a single methyl group on both benzene rings in the meta position.

    PNG
    media_image9.png
    478
    1243
    media_image9.png
    Greyscale

Regarding claims 4, 5, and 7, ORELUP also teach in line 23-33 of column 3 that the R groups may be ethyl.
One of ordinary skill in the art would be able to choose 1 methyl group or 1 ethyl group at the meta position on each ring with a reasonable expectation of success.
One of ordinary skill in the art would be able to choose 1 ethyl group at the meta position on each ring with a reasonable expectation of success.

Regarding claim 10-12, the combination of ORELUP and XEROX would lead one of ordinary skill in the art to substitute a single methyl group on both benzene rings in the meta position.

    PNG
    media_image9.png
    478
    1243
    media_image9.png
    Greyscale

The R2 group of the present invention would correlate to the C7H15 group containing 7 carbon atoms (heptyl group) and an integer of 1.
Regarding claims 13-15, the R2 group of the present invention would correlate to the C7H15 group containing 7 carbon atoms (heptyl group) and an integer of 1.
Regarding claim 16, ORELUP teaches an example in example V in which 4 parts of dye is mixed with 96 parts of an aromatic hydrocarbon solvent.
A prima facie case of obviousness exists wherein the claimed ranges overlap.  

 A gallon of gasoline has a weight of generally about 6.3 pounds. 10-16 ounces in 63000 pounds is about 0.625 pound to 1 pound in 63000 pounds or about 10 ppm to 15 ppm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SMITH (U.S.5676708) teach non-mutagenic dye: 
    PNG
    media_image10.png
    184
    367
    media_image10.png
    Greyscale
which is substantially similar to the formula of CI Solvent Red 24 absent the R2 group.
MOLINA (U.S. 4191048) teach red-visible dye penetrant and teach a formula of 

    PNG
    media_image11.png
    175
    400
    media_image11.png
    Greyscale

Wherein R is either H or CH3.
STN teach CAS 1239648-53-3 which has the formula:

    PNG
    media_image12.png
    599
    512
    media_image12.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771